     JEFFREY BOSSERT CLARK
 1
     Acting Assistant Attorney General
 2   WILLIAM C. PEACHEY
     Director
 3   EREZ REUVENI
     Assistant Director
 4
     CHRISTINA P. GREER
 5   Senior Litigation Counsel
     Office of Immigration Litigation
 6   U.S. Department of Justice, Civil Division
 7   P.O. Box 868, Ben Franklin Station
     Washington, DC 20044
 8   Tel: (202) 598-8770
     Email: Christina.P.Greer@usdoj.gov
 9   PATRICK GLEN
10   Senior Litigation Counsel
     CRAIG NEWELL
11   Trial Attorney
12                            UNITED STATES DISTRICT COURT
13                      FOR THE NORTHERN DISTRICT OF CALIFORNIA

14
                                                      )
15    Pangea Legal Services, et al.,                  )
16                                                    )
                    Plaintiffs,                       )
17                                                    )
      v.                                              )   Civil Action No. 3:20-cv-7721
18
                                                      )
19    U.S. Dept. of Homeland Security, et al.,        )
                                                      )
20                  Defendants.                       )
                                                      )
21
22                 DEFENDANTS’ EMERGENCY MOTION TO SHORTEN TIME

23
24
25
26
27
28



     DEFENDANTS’ EMERGENCY MOTION TO SHORTEN TIME
     Pangea Legal Services v. DHS, No. 3:20-cv-7721
 1             Defendants have filed an emergency motion to stay the Court’s November 19, 2020, order
 2   issuing a temporary restraining order (ECF 69) and November 24, 2020, order converting that
 3   temporary restraining order into a preliminary injunction (ECF 74). As stated in that motion, if,
 4   upon reviewing the motion the Court does not believe that Defendants have met the requirements
 5   for a stay, Defendants request that the Court summarily deny the motion without awaiting a
 6   response from Plaintiffs. However, should the court request further briefing, Defendants now
 7   respectfully move this Court to shorten the time for briefing of that motion for stay. Defendants
 8   request that the Court issue a decision on the motion no later than January 7, 2020, so that the
 9   government can pursue other relief.
10             Defendants have conferred with Plaintiffs, who indicate that they oppose the motion for
11   stay and this motion to shorten time.
12                                                       Respectfully submitted,
13
                                                         JEFFREY BOSSERT CLARK
14
                                                         Acting Assistant Attorney General
15
                                                         WILLIAM C. PEACHEY
16                                                       Director
17
                                                         EREZ REUVENI
18                                                       Assistant Director

19                                                    By: /s/ Christina P. Greer
20                                                       CHRISTINA P. GREER
                                                         Senior Litigation Counsel
21                                                       Office of Immigration Litigation
                                                         U.S. Department of Justice, Civil Division
22                                                       P.O. Box 868, Ben Franklin Station
23                                                       Washington, DC 20044
                                                         Tel: (202) 598-8770
24                                                       Email: Christina.P.Greer@usdoj.gov
25                                                       PATRICK GLEN
26                                                       Senior Litigation Counsel

27                                                       CRAIG NEWELL
                                                         Trial Attorney
28   Dated: December 23, 2020                            Attorneys for Defendants



     DEFENDANTS’ MOTION TO SHORTEN TIME
     Pangea Legal Services v. DHS, No. 3:20-cv-7721
 1                                               CERTIFICATE OF SERVICE
 2             I hereby certify that on December 23, 2020, I electronically filed the foregoing document
 3   with the Clerk of the Court for the United States Court of for the Northern District of California
 4   by using the CM/ECF system. Counsel in the case are registered CM/ECF users and service will
 5   be accomplished by the CM/ECF system.
 6
                                                      By: /s/ Christina P. Greer
 7
                                                          CHRISTINA P. GREER
 8                                                        Senior Litigation Counsel
                                                          United States Department of Justice
 9                                                        Civil Division
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     DEFENDANTS’ MOTION TO SHORTEN TIME
     Pangea Legal Services v. DHS, No. 3:20-cv-7721
